number gl-113128-00 cc pa cbs b2 release date august uil bulletin no ' dollar_figure 105'5 dollar_figure '6 department of the treasury office_of_chief_counsel internal_revenue_service reminder pre-review of lien foreclosure suit letters chief_counsel notice n judicial approval for principal_residence seizures issued on date contains procedures for the new judicial proceeding for court approval of principal_residence seizures found in sec_6334 the notice provides that pre-review of all suit letters seeking a sec_6334 proceeding is required by branch collection bankruptcy summonses an occasionally overlooked portion of this notice however is the requirement that suit letters seeking lien foreclosure on certain principal residences the principal_residence of the taxpayer taxpayer’s spouse taxpayer’s former spouse or the taxpayer’s minor child must also be sent to branch for pre-review the purpose of the pre-review is to ensure uniformity in the choice of a sec_6334 proceeding or a lien foreclosure suit accept no substitutes substitute return no return for discharge purposes in in re hatton u s app lexis 9th cir date the taxpayer did not file a tax_return in the service filed a substitute return under sec_6020 based on information secured from third parties and assessed the deficiency in when the debtor refused to pay the service filed a notice_of_federal_tax_lien after ignoring several notices the debtor finally met with the service in entering into an installment_agreement in the debtor filed chapter bankruptcy seeking to discharge his taxes the service filed a proof_of_claim for the balance of the unfinished installment_agreement but the bankruptcy court held that the taxes were dischargeable even though chapter debtor did not file a return the court ruled that where the debtor cooperated with service acknowledged his tax obligations and signed an installment_agreement the debtor provided the equivalent of a return for purposes of a b i on appeal the bankruptcy appellate panel affirmed the ninth circuit however reversed august bulletin no finding that b c a excepts from discharge a tax_liability for which the required return was not filed the ninth circuit determined that return should be given a strict construction using the dictionary definition of return which the court found equivalent to the service’s definition as found in 82_tc_766 the ninth circuit concluded that neither the substitute return prepared by the service nor the installment_agreement qualified as a return neither document was signed under penalty of perjury nor was either document an honest or reasonable attempt to satisfy the requirements of tax law the appellate court found that the debtor’s cooperation was due only to the service’s collection efforts and thus was not honest or reasonable as a consequence the taxes were nondischargeable bankruptcy code cases exceptions to discharge no return august bulletin no cases bankruptcy code cases allowance of administrative expenses interest in re weinstein bankr lexis b a p 1st cir date - interest on taxes allowed first priority as administrative expenses under b c sec_503 and a is itself not a first priority claim rather under b c a such interest is a fifth priority claim the bankruptcy appellate panel found the plain language of the statute prevailed over contrary case law including in re flo-lizer inc 916_f2d_363 6th cir bankruptcy code cases automatic_stay contempt for violation stewart v united_states adv no bankr s d ga date - a bankrupt debtor is not injured by the issuance of a computer generated notice_of_intent_to_levy if the debtor received assurance that the service will not seek to collect a tax_liability referenced in the notice bankruptcy code cases automatic_stay bankruptcy code cases chapter property of the estate bankruptcy code cases refunds setoff in re holden aftr2d d vt date - the service’s v freeze code preventing tax refunds from being issued to bankrupt debtors violates the automatic_stay the district_court noted that although upon confirmation of a chapter plan under b c b property is revested in the debtor b c a provides that all post-petition property is property of the estate reconciling this conflict the court adopted the reasoning of the bankruptcy court that immediately after confirmation where under section all property revests in the debtor newly-acquired property such as wages is again added to the estate therefore because a post-confirmation tax_refund is property of the estate the service’s freeze of the debtor’s funds was a violation of the confirmation order and because the service did not move the court to permit setoff nor move to dismiss or convert the debtor was entitled to dollar_figure damages for emotional distress bankruptcy code cases determination of secured status sec_506 in re mciver no dkc d md date - district_court held that the service held a secured claim against the debtor’s annuities because the service’s tax_lien under sec_6321 attaches to the debtor’s right to receive payments although the restrictions on transfer in the annuities would ordinarily exclude the debtor’s interest from the bankruptcy_estate under b c sec_541 those spendthrift provisions are ineffective against a tax_lien therefore under sec_541 the debtor’s pension rights remain property of the estate and the service under sec_506 thus has a secured claim to the extent of their value bankruptcy code cases exceptions to discharge no late or fraudulent_returns august bulletin no in re grothues u s app lexis 5th cir date - service claimed unpaid excise_taxes owed by corporations against owners as alter-egos owners filed bankruptcy and the district_court found the taxes dischargeable the fifth circuit reversed as to one of the owners based on a guilty plea to willful tax_evasion since under b c d an individual in chapter is not discharged from debts including taxes nondischargeable under section the service had a valid claim for taxes regardless of the theory used to pierce the corporate veil although the debtor pled guilty to evasion for only one tax period the plea agreement included other tax periods and the debtor also promised to pay the unpaid excise_taxes bankruptcy code cases liens avoidance by trustee stangel v united_states u s app lexis 5th cir date - chapter debtor sought to avoid tax_lien under b c sec_545 the fifth circuit found 120_sct_1942 u s lexis date controlling the supreme court in hartford although dealing with b c sec_506 in a chapter case held that where the bankruptcy code states that the trustee may act only the trustee may act since sec_545 provides that the trustee may avoid a statutory lien only the trustee and not the debtor may avoid such a lien bankruptcy code cases proofs of claim amendment united_states v jones u s dist lexis w d mich date - the district_court rejected the service’s untimely proof_of_claim under b c sec_502 the court held the service’s proof_of_claim was not an amendment to the debtor’s claim filed on its behalf because it was filed before the debtor’s claim nor did the bankruptcy court abuse its discretion in disallowing the claim where the service took no other action to preserve its interest the court also held property revested in the debtor free and clear of the tax_liens because the service had notice of the debtor’s plan and did not object so the lien was provided for where the debtor proposed nominal payment and because the underlying tax did not achieve priority status under b c sec_507 and so was dischargeable bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code kreuzberg v united_states bankr lexi sec_898 bankr m d pa date - finding 81_f3d_20 3d cir controlling the bankruptcy court found the three year lookback period of b c sec_507 was tolled by a prior bankruptcy under b c sec_108 and for an additional six months under sec_6503 the debtor’s taxes were ruled nondischargeable under b c a a bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code august bulletin no in re messer u s dist lexis s d n y date - the bankruptcy court held that neither b c sec_108 nor sec_6503 tolls the running of the three year period provided by b c sec_507 a a i and so found the debtor’s taxes dischargeable under b c a b ii the court found the statutory language clear and did not lead to an absurd result the government did not argue equitable_tolling under b c sec_105 collection_due_process davis v commissioner 115_tc_4 date - the service issued a notice_of_intent_to_levy which was upheld after a collection_due_process_hearing the tax_court found that appeal’s reliance on a form_4340 certificate of assessments and payments to verify the assessments complied with sec_6330 the court also held that the taxpayer had no right to subpoena witnesses at a collection_due_process_hearing collection_due_process mccune v commissioner 115_tc_7 date - taxpayer after receiving notice_of_intent_to_levy requested a collection_due_process_hearing on date the service issued a notice_of_determination the taxpayer requested reconsideration which was denied date the taxpayer then filed a petition for review with the district_court on date and when that was dismissed for lack of jurisdiction the taxpayer filed with the tax_court on date the tax_court observed that the taxpayer would be entitled to an additional days to file suit under sec_6330 because he made his appeal to an incorrect court however the court dismissed the petition because the taxpayer failed to file his initial petition within days of the date of the notice_of_determination july the court ruled the taxpayer could not unilaterally extend the statutory limit of days by filing a motion to reconsider collection_due_process mrca information services v united_states u s dist lexis d conn date - taxpayer defaulted on installment_agreement and requested cdp hearing when service instituted collection actions the cdp officer who previously had denied the taxpayer’s appeal of a prior defaulted agreement denied relief in review the district_court first established that review of a cdp determination was by an abuse_of_discretion standard rather than de novo the court then held that although the hearing officer’s rejection of the taxpayer’s payment plan was not an abuse_of_discretion the hearing officer was not impartial officer under sec_6330 the court remanded for a new hearing decedent’s estates priority priority insolvency united_states v bielaski aftr2d md date - in the case of an insolvent decedent’s estate the maryland supreme court overturned the august bulletin no decision of the probate_court which ordered pro-rata distribution to all creditors and ordered payment of the united states’ tax claim as the first priority under the insolvency act u s c the court found the insolvency act controlling over the state distribution priority statute because the insolvency act gives absolute priority to any debt of the united_states innocent spouse king v commissioner 115_tc_8 date - where one spouse petitions the court for innocent spouse relief the non-petitioning spouse may intervene if a claim is filed under sec_6015 the court ruled the service must advise the other spouse or ex-spouse of the right to intervene and challenge the entitlement to innocent spouse relief then certify to the court that such notice was provided levy sale of real_property acquired by united_states redemption by irs united_states v comer u s dist lexis e d mich date - court held government’s action to foreclose federal_tax_lien prohibited creditor from gaining interest in property by filing his own state court forfeiture action alternatively the court found the government had timely redeemed the property under sec_7425 and so the taxpayers no longer had any interest in the property to which the creditor could make claim liens notice filing sum of dollar_figure v united_states aftr2d n d ga date - plaintiff was in the process of purchasing real_estate from the taxpayer and a title search was done on august on august the service properly recorded a notice_of_federal_tax_lien with the clerk of the court the plaintiff had a second title search made on september the day of closing but the service’s lien was not discovered the court felt that although the tax_lien was in the court’s computers which were available to the public the fact that the lien was not in the written records excused the plaintiff from having notice since in acquiring the real_estate the plaintiff paid off the taxpayer’s mortgage the court held that the tax_lien would be equitably subordinated liens priority over constructive trusts blachy v butcher u s app lexis 6th cir date - following a complex series of real_estate transactions by the taxpayers condominium_owners discovered they did not own their properties and sued to impose a constructive trust the service claimed a tax_lien which predated the litigation but came after the taxpayers first transferred the property to a holding_company the court held that a judicially-created equitable remedy cannot be applied retroactively to defeat a federal_tax_lien although the constructive trust relates back to the date on which the taxpayers first transferred the property the trust itself did not arise or become choate until the court created it and so could not defeat the prior federal lien the dissent argued that the service could not obtain august bulletin no a better right to the property than the taxpayers had and so the tax_lien would not have attached to the property subject_to the constructive trust liens priority over homesteads united_states v stalker aftr2d m d fla date - taxpayer purchased property and transferred it to his wife the court found the transfer fraudulent and further held that the wife’s homestead interest in the property which due to the fraudulent conveyance was not a vested right could not defeat the federal_tax_lien offset refunds requirement of claim city of perth amboy v custom distribution services inc u s app lexis 3d cir date - the debtor after purchasing environmentally contaminated property argued that the property was overvalued for real_estate tax purposes the bankruptcy court agreed and reduced the city’s tax assessments pursuant to b c sec_505 the city then argued that as the debtor had not made timely refund requests for any of the years at issue the debtor was precluded from getting any taxes refunded under b c sec_505 the third circuit agreed finding the language of the statute ambiguous the appellate court examined the legislative_history and determined that congress intended the properly requests language of sec_505 to prevent the bankruptcy court from adjudicating the right to refund where the debtor has not first sought a refund with the taxing authority as required_by_law the third circuit also dismissed the debtor’s argument that sec_505 did not apply to offsets because the right to offset is derived from the right to refund it is jurisdictional a court may only consider an offset request if the taxpayer timely files a request for refund property subject_to collection tenancy held in entireties pletz v united_states u s app lexis 9th cir date - how much should the service receive as the value of the debtor’s interest in entireties property the chapter debtor and his non-debtor wife owned real_estate by the entireties which in oregon is subject_to a tax_lien the service argued that the debtor’s plan undervalued its secured interest by using the value of his survivorship interest in the property the ninth circuit held that the court must use joint-life actuarial_tables to calculate the concurrent interests of both spouses in the property where the debtor continues to use and occupy the property august bulletin no chief_counsel_advice collection_due_process offers in compromise cc pa cbs br1 date gl-700795-00 uilc memorandum for north central district_counsel from alan c levine chief branch collection bankruptcy summonses cc pa cbs br1 subject processing offers in compromise during or after collection_due_process proceedings the purpose of this memorandum is to indicate a change in a position previously set forth in a date memorandum for your office on the above-cited topic the date memorandum was written in response to your office’s request for assistance in formulating procedures for the collection_division for working offer_in_compromise cases during the time in which the office of appeals appeals has jurisdiction over a collection_due_process cdp proceeding the date memorandum was recently released as public chief_counsel_advice and was published in the date tax notes today reference number tnt on page of the date memorandum the third paragraph provides as follows similarly if appeals has issued its determination but retains jurisdiction over that determination pursuant to sec_6330 a proposed offer made to a revenue_officer should be referred to appeals appeals may reconsider its original determination at that time sec_6330 provides that within days of an appeals determination in a cdp hearing a taxpayer may seek judicial review of that determination pursuant to sec_6330 appeals retains jurisdiction with respect to any determination made under august bulletin no sec_6330 including any subsequent hearings requested by the person who requested the original hearing on issues regarding collection actions taken or proposed with respect to such determination and after the person has exhausted all administrative remedies a change_in_circumstances with respect to such person which affects such determination the cited paragraph from the date memorandum pertains to the extent of this retained jurisdiction by appeals the cited paragraph incorrectly suggests that the retained jurisdiction of appeals requires coordination with appeals of offers in compromise made subsequent to a cdp determination rather the retained jurisdiction of appeals may be invoked by a taxpayer for the purposes described in sec_6330 -ie for a hearing on issues regarding collection actions taken or proposed to be taken with respect to the cdp determination or after the taxpayer exhausts administrative remedies reconsideration of appeals’ original determination because of a change_in_circumstances see also temp sec_301_6330-1t h a revenue_officer who receives a proposed offer after appeals has issued a cdp determination may evaluate that offer under the regular offer procedures and is not required to refer the offer to appeals similarly the revenue_officer may consider and act on other collection alternatives proposed subsequent to a cdp determination without referring the matter to appeals only if the taxpayer invokes the retained jurisdiction of appeals should the matter be referred to that function this memorandum supersedes the cited paragraph in the date memorandum the discussion in the remainder of the date memorandum remains unchanged third party contacts tl-n-49-00 cc el gl br3 btcamp uil memorandum for jody s tancer associate district_counsel brooklyn cc ner brk from subject gary d gray assistant chief_counsel general litigation cc el gl application of sec_7602 to contacts made at request of government you have asked whether sec_7602 applies to contacts made by a service employee at the request of the government after careful consideration of both the language and history of the statute we conclude that sec_7602 does not apply to such contacts because they are not sufficiently causally related to the determination of an internal revenue tax to fall within the statute’s ambit background august bulletin no we understand the facts underlying your question to be as follows the government has asked the service to obtain certain information from a corporation incorporated and operating in the united_states the information relates to a transaction between the u s_corporation and a u s citizen living in whom the government is investigating the u s citizen is not under examination in the united_states before passing the information on to the government however the service plans to review the information to see whether it is consistent with the taxpayer’s returns there is no reason to believe that the information will or will not lead to a decision to open an examination sec_7602 as amended by section of the irs restructuring and reform act rra p l provides analysis c notice of contact of third parties -- general notice -- an officer_or_employee of the internal_revenue_service may not contact any person other than the taxpayer with respect to the determination or collection of the tax_liability of such taxpayer without providing reasonable notice in advance to the taxpayer that contacts with persons other than the taxpayer may be made notice of specific contacts -- the secretary shall periodically provide to a taxpayer a record of persons contacted during such period by the secretary with respect to the determination or collection of the tax_liability of such taxpayer such record shall also be provided upon request of the taxpayer exceptions -- this subsection shall not apply -- a to any contact which the taxpayer has authorized b if the secretary determines for good cause shown that such notice would jeopardize collection of any_tax or such notice may involve reprisal against any person or c with respect to any pending criminal investigation we interpret the c language as applying to any contact which is a communication initiated by a service employee made to any person other than the taxpayer which is with respect to the determination or collection of the taxpayer’s federal tax_liabilities identifies the taxpayer and identifies the employee’s association with the service the phrase with respect to contains the idea of purpose that is a contact is with respect to the determination of a federal tax_liability when it is made for the purpose of august bulletin no determining the tax this is true whether or not the service has opened a formal examination of any particular return the contact with the u s_corporation in your case is not made for the purpose of determining the u s citizen’s federal tax_liability the contact is made because the government asked it to be made in other words it is made for the purpose of fulfilling the united states’ treaty obligations to with respect to a tax_liability the fact that a service employee may review the information before passing it to is immaterial to the reason for the contact the government has requested the contact be made and the contact will be made regardless of whether a service employee reviews the information or not the service’s review of the information does not convert the purpose of the contact from one of fulfilling a treaty obligation to one of determining a federal tax even though the purpose of the review is to see whether an examination should be made of the u s citizen’s federal tax_liabilities the purpose of the contact is still to comply with our treaty obligations since the contact is not for the purpose of determining a federal tax_liability it is not therefore with respect to the determination or collection of the u s citizen’s federal tax notice_of_intent_to_levy power_of_attorney date cc el gl br1 tl-n-7164-98 uilc memorandum for assistant district_counsel kansas-missouri from michael r arner senior technician reviewer subject warning of enforcement actions against corporations this responds to your request for significant advice dated date initially we responded in a memorandum dated date service_center advisory number the date memorandum contained an inadvertent in your memorandum you requested our advice as to whether the internal_revenue_service service should issue a notice_of_intent_to_levy upon a corporate officer rather than a person holding a power_of_attorney for the corporation you concluded that sec_6331 of the internal_revenue_code code requires the service to give the notice_of_intent_to_levy to a corporate officer rather than the power_of_attorney and further that sec_6304 does not require the service to give the notice to the power_of_attorney august bulletin no error this memorandum corrects the error and rescinds the date memorandum accordingly our views are provided below with respect to the positions stated in your date memorandum issue whether the notice_of_intent_to_levy required by sec_6331 must be issued to the corporation rather than a person holding a power_of_attorney when the corporation has authorized a person to represent the corporation conclusion the notice_of_intent_to_levy required by sec_6331 must be issued to the corporation and a person holding a power_of_attorney when the corporation has authorized a person to represent the corporation facts the corporation has authorized a person holding a power_of_attorney to represent the corporation in accordance with sec_6331 a notice_of_intent_to_levy is to be issued to the corporation for an unpaid tax_liability discussion a a notice_of_intent_to_levy must be issued to the corporation the treasury regulations regulations and case law support the conclusion that a notice_of_intent_to_levy must be issued to the corporation sec_6331 of the code provides that the service may levy upon property of any person only after the secretary has notified such person in writing of his intention to make such levy sec_6331 states the following the notice required under paragraph shall be- a given in person b left at the dwelling or usual place of business of such person or in our date memorandum we inadvertently stated that a notice_of_intent_to_levy required by sec_6331 must be issued to a corporate officer there is no such requirement the term person shall be construed to mean and include an individual company or corporation sec_7701 august bulletin no c sent by certified or registered mail to such person’s last know address no less than days before the day of the levy emphasis added the regulations unambiguously state that the notice_of_intent_to_levy must be sent to the taxpayer sec_301_6331-2 of the regulations provides that the service may levy on the property of a taxpayer after the director has notified the taxpayer in writing of the intent to levy the notice must be given in person be left at the dwelling or usual place of business_of_the_taxpayer or be sent by registered or certified mail to the taxpayer’s last know address thus the commissioner has by regulation construed sec_6331 of the code to require that a notice_of_intent_to_levy be issued to the taxpayer furthermore case law strongly supports that the notice_of_intent_to_levy must be served upon the taxpayer the fourth circuit noted the following sec_6331 provides that the government can make a levy upon a person’s property subject_to a tax_lien only after the secretary has notified such person in writing of his intention to make such a levy see u s c sec_6331 and such notice must be served on the person upon whose property levy is intended no less than days before the day of the levy see sec_6331 emphasis added see 841_f2d_97 4th cir see eg 970_f2d_750 10th cir haggert v philips medical systems inc 39_f3d_1166 1st cir moreover courts have held that strict compliance with this procedure is ‘necessary to effect a valid levy and seizure ’ potemken f 2d pincite quoting matter of 40_br_201 n d ga see also james f 2d pincite the term taxpayer means any person subject_to any internal revenue tax sec_7701 in your memorandum you concluded that as applied to a corporation this regulation requires the notice to be delivered in person to a corporate officer left at the corporation’s usual place of business or mailed to the corporation’s last know address emphasis added there is no requirement in the code regulations or internal_revenue_manual that requires a notice that is delivered in person be given exclusively to a corporate officer since congress has delegated to the commissioner the power to promulgate all needful rules and regulations for the enforcement of the internal_revenue_code sec_7805 the courts will defer to the regulatory interpretations of the code so long as they are reasonable cottage sav ass’n v c i r 111_sct_1503 see also national muffler dealers assn inc v united_states 99_sct_1304 august bulletin no b a copy of the notice_of_intent_to_levy must be sent to the power_of_attorney the regulations require that a copy of the notice_of_intent_to_levy be sent to a person holding a power_of_attorney for the corporation sec_601_502 et seq provides the rules for powers of attorney sec_601_501 states that t hese rules as to the power_of_attorney apply to all offices of the internal_revenue_service in all matters therefore the power_of_attorney rules must apply to the service’s notice_of_intent_to_levy sec_601_506 provides that a ny notice or other written communication or copy thereof required or permitted to be given to a taxpayer in any matter must be given to the taxpayer and to the representative however failure to give notice or other written communication to the recognized representative of a taxpayer will not affect the validity of any notice sec_601_506 thus a person holding a power_of_attorney for a taxpayer must receive a copy of the notice_of_intent_to_levy see also irm c sec_6304 does not require that a notice_of_intent_to_levy be sent to the power_of_attorney sec_6304 does not require that the service send a notice_of_intent_to_levy to the power_of_attorney sec_6304 of the code provides that the service may not communicate with the taxpayer in connection with the collection of any unpaid tax if the service knows the taxpayer is represented by any person authorized to practice before the internal_revenue_service with respect to such unpaid tax sec_6304 is not limited in application to individual taxpayers but applies to all taxpayers with respect to any unpaid tax including corporate tax the congressional intent of sec_6304 was to address the concerns regarding abusive or harassing contact with taxpayers see s rep no pincite we believe that a notice_of_intent_to_levy does not have the potential to harass a taxpayer to the contrary strict compliance with this procedure is necessary to effect a valid levy and seizure in order ‘to give the taxpayer a last chance to avoid the drastic consequences of seizure by payment of the tax_liability ’ 815_fsupp_1444 n d fla quoting potemken f 2d pincite moreover sec_6304 is currently substantially codified in off-code provisions and is in the internal_revenue_manual see irm therefore we believe it does not significantly impact current business practices with regard to notices of intent to levy see internal_revenue_service u s dep’t of the treasury pub no irs restructuring and reform act of conduct provisions accordingly we agree with your position that statutorily required notices such as the notice_of_intent_to_levy do not come within the purview of sec_6304 a person holding a power_of_attorney for a taxpayer must be a recognized representative of the taxpayer in accordance with sec_601_502 et seq august bulletin no in sum we conclude that a notice_of_intent_to_levy must be issued to the corporation and a person holding a power_of_attorney when the corporation has authorized a person to represent the corporation levy retirement_plan date cc el gl br1 uilc memorandum for district_counsel attn from michael r arner senior technician reviewer subject this advice is in response to your phone call and memorandum concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent legend city taxpayer ssn years assessment amount dollar_figure issue whether the service can levy upon and collect the assets in a taxpayer’ sec_401 pension_plan when the taxpayer has an immediate right to elect normal retirement benefits but instead elects to defer retirement conclusion the service may levy upon the assets in a taxpayer’ sec_401 pension_plan when the taxpayer has an immediate right to elect normal retirement benefits but instead elects to defer retirement however the service may not force the plan_administrator to immediately distribute any assets pursuant to the service’s levy until the taxpayer obtains an immediate right to commence receipt of benefits under the plan august facts bulletin no taxpayer has an unpaid joint income_tax_liability of approximately dollar_figure for the and tax years the notices of federal_tax_lien were filed in and the taxpayer filed a chapter petition on and received a discharge on as a result the taxpayer’s tax debt was discharged however the taxpayer’s property remains liable for the debt secured_by the tax_liens the taxpayer is the secretary and a director of company the taxpayer does not own any stock in the company rather owners of the stock the taxpayer is covered by the 401_k_plan plan and has approximately dollar_figure in hi sec_401 account the plan provides that the normal_retirement_age i sec_65 at which time a participant has the option of electing payment from hi sec_401 account in the form of an annuity or a lump sum the plan also provides that with the consent of the company’s board_of directors a participant may defer his retirement but during such time the participant is not entitled to receive plan benefits the taxpayer told the revenue_officer ro that he did not elect normal retirement but instead elected to defer his retirement the ro served the administrative committee of the plan plan_administrator with a notice_of_levy requesting that the funds in the taxpayer’s account be paid in a lump sum to the service the plan_administrator will not honor the levy the ro wants to know if the service can elect normal retirement benefits on behalf of the taxpayer law and analysis this is in response to your request that we review the company plan to determine if the service can elect normal retirement benefits on behalf of the taxpayer a attachment of the federal_tax_lien pursuant to sec_6321 a lien arises upon all property or rights to property of the taxpayer sec_6321 the federal_tax_lien attaches to a participant’s interest in an sec_6325 does not require the service to release valid tax_liens when the underlying tax debt is discharged in bankruptcy because the liability for the amount assessed remains legally enforceable in re 901_f2d_744 9th cir a discharge_in_bankruptcy prevents the service from taking any_action to collect the debt as a personal liability of the debtor id however the debtor’s property remains liable for a debt secured_by a tax_lien that is filed prior to the petition for bankruptcy id pursuant to of the plan the board_of directors of the company constitutes the administrative committee of the plan thus the august bulletin no erisa-covered plan if the participant has any vested benefit under the plan thus the tax_lien attaches to all present rights the taxpayer has under the plan these may include the participant’s present right to future payment and the present right to elect a form of distribution although he has not yet exercised that right in the instant case the plan is an erisa-covered plan and the taxpayer is fully vested thus the tax_liens attach to all the present rights the taxpayer has under the plan furthermore the tax_liens survived the taxpayer’s bankruptcy case because the liability for the amount assessed remains legally enforceable see case cited supra note thus although the taxpayer’s personal liability for the taxes was discharged his property rights under the plan an asset he had at the time he filed the petition for bankruptcy remain liable for the debt secured_by the tax_liens see case cited supra note b property subject_to levy sec_6331 authorizes the service to levy upon all property or rights to property of a taxpayer to collect delinquent taxes sec_6331 except for a levy on salary or wages a levy extends only to property rights and obligations that exist at the time of levy sec_301_6331-1 obligations exist when the liability of the obligor is fixed and determinable although the right to receive payment thereof may be deferred until a later date id accordingly even if a retirement_plan is not in pay status if a present right to future payment on an obligation exists the levy reaches that present right see revrul_55_210 1955_1_cb_544 lien attaches to entire unqualified right to receive future_benefits only one notice_of_levy needs to be served to effectively reach benefits subsequently payable similarly if a present right to elect distribution exists the levy reaches that present right however this is not to suggest that the service should attempt to compel the taxpayer to retire so that benefits become payable rather where a taxpayer is retiring or has retired and therefore has the right to receive a distribution the levy reaches that right whether or not the taxpayer has elected distribution here the ro served a notice_of_levy upon the plan_administrator shortly after the taxpayer’s birthday however the taxpayer has deferred his retirement in accordance to of the plan pursuant to the taxpayer does not have a right to receive benefit payments until he ultimately retires 11and the service should not attempt to compel the taxpayer to retire nevertheless the taxpayer does have a present levying on the present right to future payment would not require immediate distribution by the plan_administrator honoring the levy would only be required when the benefits become payable to the taxpayer under the terms of the plan see irm handbook and of the plan is ambiguous in any case this is our interpretation of the section august bulletin no right to future payments the notice_of_levy served by the ro reaches that right and it is not necessary that a second notice_of_levy be served however the plan_administrator is not required to honor the levy until the benefits become payable to the taxpayer under the terms of the plan ie when the taxpayer retires c spousal consent careful consideration must be given where the service seeks collection from a retirement_plan that absent waiver requires benefits to be paid in the form of a joint_and_survivor_annuity in these cases the service may only levy upon that joint_and_survivor_annuity and may not elect another form of benefit for collection purposes without the consent of a spouse see sec_417 this rule is the same regardless of whether the tax_liability is a separate liability of the plan participant or a joint tax_liability in this case the taxpayer is married and of the plan requires that benefits be paid in the form of a joint_and_survivor_annuity unless a participant’s spouse consents to a waiver at this time it is unknown whether the taxpayer’s wife has consented to a waiver assuming she has not the service must obtain her consent before electing a lump sum distribution on behalf of the taxpayer otherwise the service must effect collection through the joint_and_survivor_annuity d course of action in sum a levy on the taxpayer’ sec_401 pension_plan is appropriate since he is not cooperating and there are no other viable sources for collecting his tax_liability the ro should explain to the plan_administrator that when the taxpayer retires any benefit payments due should be turned over to the service if the plan_administrator fails to honor the levy when the benefits become payable then we suggest an action to enforce the levy or a lien foreclosure action if the plan_administrator has a good_faith belief that there may be a claim against the taxpayer’s retirement benefits superior to the federal_tax_lien this case is distinguishable from a similar case chief_counsel advisory number where we concluded that the service could levy and collect the assets in a taxpayer’s pension_plan in that case the taxpayer was no longer working and he had a present right to receive early_retirement_benefit payments the levy reached that right even though the taxpayer had not elected distribution in this case however the taxpayer has deferred retirement and thus does not have a present right to receive normal_retirement_benefit payments instead the levy reaches his present right to future payments that become payable when he ultimately retires the internal_revenue_manual provides that the service should use discretion in levying on the income from retirement plans and that the corpus of a plan as contrasted with income from the plan should be levied upon only in flagrant cases see irm and respectively flagrant circumstances exist in this case because the taxpayer has a history of sheltering assets from the reach of the service august bulletin no bankruptcy offer_in_compromise date gl-610467-99 uilc memorandum for district_counsel indiana from kathryn a zuba chief branch general litigation subject offers-in-compromise - effect of bankruptcy on processability this memorandum responds to your memorandum dated date you ask that we pre-review your memorandum to acting chief special procedures branch indiana district this document is not to be cited as precedent we agree with your conclusion that the service can return as nonprocessable an offer_in_compromise that has not been accepted or rejected as of the date of the filing of the taxpayer’s bankruptcy petition as you discussed service procedures provide that offers based on doubt as to collectibility or effective tax_administration from taxpayers in bankruptcy are nonprocessable irm irm irm see also sec_301_7122-1t e however with respect to taxpayers who file for bankruptcy after appealing a rejected offer we disagree that appeals must consider appeals of rejected offers even though the taxpayer has filed bankruptcy because service procedures provide that offers from taxpayers in bankruptcy are nonprocessable the appeal of a rejected offer is rendered moot by the bankruptcy filing the offer can therefore be returned as nonprocessable your memorandum also raises the issues decided in in re 240_br_689 bankr s d w v and in re chapman bankr lexi sec_1091 s d w v date concerning the service’s discretion with regard to offers in compromise from taxpayers in bankruptcy and the impact of the automatic_stay on the investigation of such an offers we are currently in the process of developing our litigating position with regard to the issues raised in mills and chapman we will respond to you in a detailed supplemental memorandum after our final position is reached summons decedent’s estates memorandum for date gl-802351-00 cc el gl br3 august from lawrence h schattner chief branch general litigation cc el gl br3 bulletin no subject estate_tax summons this memorandum responds to your request for advice on how to issue a third- party summons in a particular estate_tax audit issue may the service redact certain portions of the description of the records sought in the copies of the summons given to persons entitled to notice of the summons under sec_7609 conclusion no sec_7609 does not authorize the service to redact the description of the records in the copies of the summons given persons entitled to notice of the summons under sec_7609 as an alternative however you could consider issuing multiple summonses and limiting the information requested to documents relating to a particular third party so long as each summons describes the records sought with reasonable certainty as to enable the summoned party to respond background a service employee the examiner is examining an estate_tax_return in response to an information_document_request the estate provided some documents and withheld other documents the estate provided a cursory privilege log for the withheld documents which gives the date and a brief description of each withheld document most of the descriptions identify either or both of the persons who wrote or received the documents all of the documents relate to a series of transactions engaged in or contemplated by the decedent with a variety of other people and all are in the hands of the decedent’s attorney the examiner wishes to issue a summons to the decedent’s attorney for the documents described in the estate’s privilege log the examiner plans to attach the privilege log to the summons the examiner understands that he must send a notice of the summons to each of the persons identified in the summons including all the persons identified in the privilege log he understands that he must attach a copy of the summons to each notice but is concerned that each noticee will thereby learn information about the other noticees and likewise have information disclosed to the other noticees which information each noticee would prefer remain private therefore the examiner does not wish to disclose all the documents requested to each of the persons identified in the privilege log the examiner asks whether he may redact the portions of the privilege log that do not obviously pertain to each person august bulletin no analysis the authority to issue summonses is generally contained in sec_7602 which authorizes the service to require the summoned party to produce such books papers records or other data as may be relevant or material to the examination as seen by the use of the plural for books papers records the plain language of sec_7602 authorizes the service to use a single summons to request multiple documents relating to multiple parties and such has been the service unchallenged practice from the earliest days of tax_administration the procedure for issuing a summons to persons other than the taxpayer is governed by sec_7609 which provides that any person identified in the summons is entitled to notice ie is a noticee sec_7609 noticees are entitled to petition courts to quash the summons sec_7609 the legislative_history behind sec_7609's original enactment is pretty clear that the underlying purpose of the statute is to give persons who might have a privacy interest in the records an opportunity to protect that privacy interest before the records are turned over to the service h rep date sec_7609 provides that the notice given to noticees shall be accompanied by a copy of the summons which has been served while the copy of the summons given to noticees need not be an attested copy it must still be a copy in light of the legislative_history we are loathe to read into the word copy an authorization to redact the description of records the statute’s purpose is to give the noticees an idea of what records are being sought so they can try to prevent disclosure to the service therefore we believe sec_7609 authorizes giving the entire unredacted description of the records sought to all noticees we note however that the examiner might consider issuing multiple summonses limiting the information requested in each summons to documents which identify only one particular person that is the examiner wishes to issue a summons to a single third party the decedent’s attorney seeking specific documents some concerning person a others concerning person b person c person d nothing in sec_7602 or sec_7609 prohibits issuing four summonses each one identifying only one person other than the summoned party in the summons thus the examiner could in the first summons describe only records that relate to person a in the next summons describe only records that relate to we note that while the copy of the summons served on the summoned party must be an attested copy per sec_7603 the copy of the summons given to the noticees need not be an attested copy according to the majority of the circuits addressing this issue see 81_f3d_655 6th cir 59_f3d_117 9th cir 17_f3d_1331 10th cir but see 952_f2d_230 8th cir dicta august bulletin no person b etc however the examiner must be sure that each summons meets sec_7603’s requirement that the records sought are described with reasonable certainty and that the taxpayer receives a copy of each summons and that the description of the documents sought is not redacted in any copy of the summons attached to notice given under sec_7609 while we believe the code permits multiple summonses we normally encourage using only one summons to request all the information in the summoned party’s possession using multiple summonses forces both the service and the taxpayer to participate in multiple proceedings to quash and unless the actions are consolidated forces the taxpayer to incur additional litigation expenses we think the examiner’s concerns here support issuing multiple summonses in this particular case but we stress that the examiner needs to make careful and thorough documentation in his case history of the facts which give rise to his concern offer_in_compromise taxpayer-controlled entity date cc el gl br2 gl-700697-00 uilc memorandum for district_counsel arkansas-oklahoma district from kathryn a zuba chief branch general litigation subject rejection of offer_in_compromise this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers issue whether the commissioner may reject a taxpayer’s offer_in_compromise on the basis that a professional_corporation wholly-owned by the taxpayer has failed to come into compliance with the filing and payment requirements of the internal_revenue_code conclusion the decision to compromise a case under sec_7122 of the internal_revenue_code is discretionary on the part of the commissioner rejecting a taxpayer’s offer of compromise because entities within the control of the taxpayer are not in compliance with the filing and payment requirements of the code is a permissible exercise of that discretion august background bulletin no the taxpayer submitted an offer_in_compromise for year a year b and year c income taxes form_941 employment_taxes for the first second and third quarters of year c and a_trust fund recovery penalty for the second quarter of year b the revenue_officer assigned to the case recommended rejection of the offer on the grounds that the taxpayer’s solely-owned professional_corporation has not paid its employment_taxes for the third quarter of year d nor made any_tax deposits for the fourth quarter of year d the service has a policy of requiring current compliance with the tax laws before it will consider a taxpayer’s offer to compromise all tax returns must be filed before an offer is considered processable see irm offer_in_compromise handbook sec_3_3 in addition taxpayers with employment_tax responsibilities must demonstrate current compliance with the tax laws by timely filing all returns and timely depositing taxes for two consecutive quarters id the district follows the service procedure of returning offers to taxpayers as not processable if the foregoing compliance requirements have not been met in addition the district has adopted a practice of not accepting an offer from a taxpayer if that taxpayer is the sole shareholder of a corporate entity which is not in compliance with its separate filing and payment requirements under the code pursuant to a request from the district you have asked our views on whether the service can condition the acceptance of an offer from an individual taxpayer on current compliance by a corporation owned by that individual discussion the secretary’s authority to compromise tax cases is contained in sec_7122 of the code which states the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense sec_7122 emphasis added treasury regulations issued pursuant to that section likewise state the secretary may exercise his discretion to compromise an civil or criminal liability arising under the internal revenue laws sec_301_7122-1t a the secretary’s authority to compromise is thus discretionary the secretary has delegated his compromise authority to the commissioner and the commissioner has redelegated that authority to various officials within the service see delegation_order no an implicit part of this delegation of authority is the responsibility to exercise sound judgment and discretion when deciding whether a taxpayer’s compromise proposal should be accepted although the service’s general policy is to accept offers which reasonably reflect what the service could expect to collect by other means the ultimate goal of the compromise program is reaching agreements which are in the best interest of both the taxpayer and the service policy statement p-5-100 thus acceptance of such an offer still requires a judgment that compromise is the best resolution of the case and will advance the overall goals of the compromise program the august bulletin no commissioner’s policy goes on to make clear that realizing the reasonable collection potential in specific cases is just one of the objectives to be achieved by an effective offer_in_compromise program acceptance of an adequate offer will also result in creating for the taxpayer an expectation of and a fresh_start toward compliance with all future filing and payment requirements id consistent with these policy goals the service has adopted a policy of requiring that all past delinquencies be included in a compromise_agreement and that all delinquent returns be filed prior to consideration of an offer see form_656 offer_in_compromise rev coming into current compliance is the first step toward the fresh_start that all parties are hoping can be achieved the service expects taxpayers to demonstrate that they are now ready and able to meet their continuing obligations to file returns and pay taxes the facts you have provided indicate that the taxpayer is the sole shareholder of a corporation with outstanding tax obligations the district is apparently equating non- compliance by this corporation with non-compliance by the taxpayer herself we assume that the district has made a determination that the taxpayer exercises a degree of control_over the corporate entity such that she has the power and ability to either bring the corporation into compliance or demonstrate that no deposits or returns are required the district has implicitly concluded that full compliance by the taxpayer includes meeting the obligations of the corporate entity which she has established for use as a vehicle for conducting her business affairs we conclude that rejection in this case is a reasonable exercise of the discretion and judgment the district is charged with exercising in its administration of the compromise program you are correct that collection’s current offer_in_compromise procedures do not clearly state that rejection is permissible in this case however the appropriate question is not whether rejection is permissible but whether acceptance is mandatory although the service has made a concerted effort to achieve a degree of uniformity in the evaluation of offers the acceptance decision remains discretionary the service’s procedures do not create the presumption that all offers will be accepted nor do they presume rejection as the likely conclusion rather each proposed compromise should be evaluated and considered on its own merits and accepted or rejected as dictated by the facts and circumstances of the particular case we will inform the office of special procedures that this issue has arisen so that they can advise the field as they deem appropriate collection_due_process installment_agreement ilm cc pa cbs br2 gl-502418-00 date august bulletin no uiln memorandum for new jersey district_counsel from kathryn a zuba s kathryn a zuba chief branch collection bankruptcy summonses subject waiver of right to receive a termination letter this responds to your request for advice in the above referenced matter submitted to our office via electronic mail on date this opinion is advisory in nature and should not be cited as precedent issues can a taxpayer authorize the service to levy on a specific property of the taxpayer to collect taxes subject_to an installment_agreement and still retain his or her collection_due_process rights under sec_6330 can a taxpayer waive the prohibition on levy set forth in sec_6331 conclusion no the taxpayer must exercise his or her right to a sec_6330 collection_due_process cdp hearing prior to the issuance of the first levy yes as long as the taxpayer has waived or exercised his or her cdp rights under sec_6330 the taxpayer may waive the restriction on levy set forth in sec_6331 and may permit the service to levy upon a specific property while the installment_agreement is still in effect background you were asked by the new jersey collection_division to draft two collection waivers for use by taxpayers paying their tax_liabilities in installments pursuant to sec_6159 of the code the first of the two waivers would allow the taxpayer to authorize the service to levy on a specific item or piece of property ie a selected account receivable during the time the service is prohibited from levying by operation of sec_6331 the other waiver would remove the prohibition on levy set forth in sec_6331 in its entirety in addition the new jersey collection_division also inquired whether a taxpayer may authorize the service to levy on a specific item or piece of property prior to receiving its august bulletin no cdp_notice as required by sec_6330 and before exercising or waiving its rights to a cdp hearing for that particular year and tax law analysis generally unless the statute provides otherwise a taxpayer may waive rights granted to the taxpayer by the internal_revenue_code in order to be valid a waiver must be knowing and voluntary thus before a taxpayer is asked to waiver any of his or her rights under either sec_6330 sec_6331 or sec_6159 the taxpayer should be informed of his or her rights and of the consequences of a waiver of those rights prior to the enactment of the internal_revenue_service restructuring and reform act of rra the service was generally prohibited from levying upon the taxpayer’s property to collect the tax_liability that was the subject of an installment_agreement see sec_301_6159-1 the service could and sometimes would however provide that a levy would be served during the pendency of an installment_agreement id furthermore provided the service complied with all other provisions of the code the service could levy upon the taxpayer’s property immediately following the termination of the installment_agreement the enactment of rra placed additional notice and process requirements on the service relating to both levies and installment agreements first sec_6330 of the code requires the service to provide at least days before the first levy a collection_due_process cdp notification and the opportunity for an independent hearing and possible subsequent appellate court review to persons whose property the service intends to levy for the payment of taxdollar_figure the taxpayer is entitled to only one cdp_notice per tax per each taxable_period and can exercise his or her right to a hearing only before the first levy the taxpayer may not wait until the subsequent levy before exercising his or her rights under sec_6330 additionally sec_6331 prohibits levies during an installment_agreement specifically sec_6331 prohibits levies during the time an installment_agreement is in effect sec_6331 further prohibits levies during the thirty days after an installment_agreement is terminated and provides that the prohibition on levy continues if an appeal remains pending at the end of that thirty day period consequently the service must now wait a minimum of sixty days from the issuance of the termination letter under sec_6159 before it can levy upon the taxpayer’s property to collect the tax subject_to the installment agreementdollar_figure this requirement applies to levies initiated after date note that the service has made an administrative decision not to levy for days after the mailing of the termination letter cp required by sec_6159 see irm august bulletin no while sec_6330 does not explicitly provide for a waiver of cdp rights this office has previously concluded that a taxpayer may waive his or her right to a cdp hearing within the 30-day period prescribed by sec_6330 after receiving the required cdp_notice the taxpayer may not however waive the notice itself this is because in order for the taxpayer to knowingly and voluntarily waive his or her right to a cdp hearing the taxpayer must first be aware of that right and the consequences of a waiverdollar_figure assuming that the taxpayer in your hypothetical has received the required cdp_notice and has either waived or exercised his rights to a cdp hearing prior to entering into the installment_agreement that taxpayer may then authorize the service to levy on its asset or assets while the installment_agreement is in effect we strongly recommend however that such waivers be specific ie limited to a particular asset and not general a policy and or practice of obtaining unrestricted waivers of the sec_6331 prohibition on levies may be perceived as an attempt to circumvent the explicit language of the statute furthermore in the rare situation where the taxpayer desires the service to levy on more than one asset the taxpayer can and should execute a separate waiver for each levy this will ensure that the service does not take any collection action not intended or authorized by the taxpayer this will also ensure that taxpayers will not experience a hardship as a result of an unexpected levy causing them to default the installment_agreement if the new jersey collection_division nonetheless feels it necessary to obtain a wholesale waiver of sec_6331 prohibition on levy we recommend that they discuss this issue with the assistant_commissioner collection and obtain their concurrence in addition a waiver of the sec_6331 prohibition on levy must be separate from the waiver of the cdp rights the waiver should clearly state the asset to be levied upon and if applicable the time frame for effectuating the levy while the taxpayer may execute such a waiver at any time the service may not request such waiver as a condition of entering into the installment_agreement finally regardless of whether the taxpayer executes or wishes to execute a waiver of sec_6331 prohibition on levy before or after the taxpayer defaults on the installment_agreement the taxpayer must still be similarly while the taxpayer may waive the 30-day period set forth in sec_6159 or the right to an independent administrative review set forth in sec_6159 the taxpayer may not waive its right to the termination letter required by sec_6159 furthermore the date an installment_agreement is terminated currently determined only in reference to the termination letter is a very important date for many reasons some of which may not be initially evident for example the date of termination determines the first date the service may levy upon the taxpayer’s property to collect the tax previously subject_to the installment_agreement sec_6331 likewise the date the installment_agreement is terminated is also used to determine the proper rate of interest under sec_6651 accordingly it is imperative that before an installment_agreement is terminated the taxpayer is given a termination letter as required by sec_6159 of the code august bulletin no provided with a notice of termination before the service terminates the installment_agreement sec_6159 summary_assessment tax_credits refunds date sca cc el gl br3 wta-n-110702-00 uilc memorandum for south texas district_counsel attn jerry hamilton from subject robert a miller senior technician reviewer branch collection bankruptcy summonses recovery or reversal of erroneous reparation tax_credit - significant service_center advice this responds to your memorandum dated date this document is not to be cited as precedent issue where the service receives a return claiming a refund on the basis of a black investment taxes credit on form_2439 notice to shareholder of undistributed long-term_capital_gains used in connection with an interest in a regulated_investment_company ric or real_estate_investment_trust reit is the proper means of recovery if the refund was not made to a reverse the credit b assess the overstated credit as a sec_6201 erroneous income_tax prepayment credit or c determine a deficiency if the refund was made to a assess the overstated credit as a sec_6201 erroneous income b refer for the government to bring an erroneous refund_suit under i r c tax prepayment credit sec_7405 or c determine a deficiency conclusion august bulletin no the claim for a tax_credit for reparations due to slavery is without merit if a refund was not made the credit should be reversed on the grounds that deemed paid provisions do not apply and the credit was not paid an overstated credit reported on form_2439 is subject_to sec_6201 and can be summarily assessed however an assessment under sec_6201 is not needed since the service has the money and does not need to use the administrative collection procedures such as levy also assessment under sec_6201 requires more steps than reversal of the credit a deficiency cannot be determined because the unpaid credit does not enter into a redetermination of the tax see sec_6211 if a refund was made the overstated credit should be summarily assessed under sec_6201 a referral for the government to bring an erroneous refund_suit under sec_7405 could be made but takes more time and more resources a deficiency cannot be determined since the refund was not made on the basis of a redetermination of tax within the meaning of sec_6211 but was made on the basis of a claimed excess of payments facts service centers have received a number of refund claims for overpayments based on claimed slavery reparation credits you forwarded with your request for advice a return for one taxpayer with taxpayer identifiers redacted as an example of the scheme in the example taxpayer filed a form_1040 u s individual_income_tax_return for taxable_year the claimed standard_deduction and exemptions reduced the taxable_income to zero with the return taxpayer submitted a form_2439 on which the ric or reit was identified as black investment taxes dept of treasury washington dc on line of form_2439 and on line other_payments the box for form_2439 is checked of form_1040 dollar_figure is shown as the tax paid_by the ric or reit you ask how the service should deal with the claim_for_refund based on the alleged credit both where a refund was not made and where a refund was made you refer to g_c_m service_center program to correct obviously unallowable items appearing on tax returns and general litigation advisory tl-n-1004-98 period for making an sec_6201 assessment and ask whether these documents have an effect on our ultimate conclusion our views are stated below slavery reparation credit not allowable some african-americans have been misled to believe they could file tax claims with the service for slavery reparations payable by the united_states government to descendants of slaves the internal_revenue_code does not provide for a credit or refund premised one source for this erroneous belief is a magazine article forty acres and a mule by l g sherrod essence date p that title refers to a statutory august bulletin no on slavery of african-americans thus the assertion of a slavery reparation credit is without merit the service stated a consistent conclusion in fact sheets fs date and date which responded to prior attempts to obtain a refund on this meritless basis refund not made if refund is not made in respect of a taxpayer’s refund claim based on an alleged slavery reparation credit the service can reverse the credit the congressional committee reports which accompanied sec_6201 when it was enacted indicate that the service already had the authority to administratively reverse overstated withholding credits except proposal in the 1860s to grant former slaves 40-acres and a mule and allegedly vetoed by president andrew johnson however it does not appear that such a proposal was passed by congress president johnson twice vetoed a proposal to rent confiscated or abandoned land to freedmen for a period of time with an option to buy the land on the ground that it involved a taking without due process of law s ex doc no as to bill s 39th cong 1st sess at page february and h ex doc as to bill h 39th cong 1st sess at page july approaches regarding slavery that were implemented in the 1860s took a different form first the act of april s l and the act of june s l abolished slavery in the district of columbia and the territories_of_the_united_states second congress adopted a joint resolution favoring and president lincoln proclaimed a standing offer of financial incentives to states to enable immediate or gradual elimination of slavery joint resolution april s l proclamation may s l and proclamation september s l third by the act of july congress implemented a treaty with great britain for the suppression of the african slave trade fourth the act of july s l abolished slavery in states in insurrection and provided for confiscation of property used for purposes of treason rebellion or insurrection but authorized the president to grant pardons or amnesty to former confederates with restoration of all rights of property except slaves sections and of the act of july required an in rem proceeding under the supervision of the attorney_general to transfer title to confiscated or abandoned land general sherman’s special field order no establishing 40-acre tracts for former slaves accompanying him on the march across georgia could not transfer title fifth the terms for surrender at appomattox indicated that former confederate military personnel could return to their homes sixth president andrew johnson exercised the pardon authority of section of the act of july and directed the freedmen’s bureau to order the return of property but not former slaves to the pardoned former confederates seventh declaration of ratification of the thirteenth amendment on december abolished slavery eighth declaration of ratification of the fourteenth amendment on july extended rights of citizenship to all persons born in the united_states lack of citizenship prevented former slaves from for example taking advantage of the homestead act of may s l august bulletin no when the service had made a refund or had applied a credit s rep no 83d cong 2d sess at page h_rep_no 83d cong 2d sess at page a404 in your example the taxpayer asserts that the alleged withholding by the ric or reit should be treated as a deemed payment by the taxpayer-shareholder under sec_852 or sec_857 the taxpayer filed with his form_1040 a form_2439 on which an ric or reit was identified as black investment taxes dept of treasury washington dc and dollar_figure is shown as the tax paid_by the alleged ric or reit a form_2439 is intended for issuance by a ric or reit to report to the shareholder and to the service the shareholder’s share of long-term_capital_gains retained by the ric or reit and income_tax paid_by the ric or reit in respect of the capital_gains the retained capital_gains are reported on the shareholder’s return and the shareholder claims the taxes paid_by the ric or reit as a deemed payment the grounds for reversal of the credit are that there is no statute that provides for the alleged credit the deemed payment provisions do not apply because the alleged ric or reit does not exist and the treasury_department did not issue the form_2439 and the service did not receive the alleged prepayment in our view reversal is the preferred remedy as it is the most efficient in terms of the service’s resources the service does not need to resort to a summary_assessment under sec_6201 which requires further steps and documentation in the circumstances of the example upon reversal of the credit the account will show zero liability and zero payments the deficiency procedures do not apply since the correct_tax liability is zero and the claimed credit does not enter into the determination_of_a_deficiency see sec_6211 b refund made if refund is made in response to a taxpayer’s refund claim based on an alleged slavery reparation credit the service can make a summary_assessment under sec_6201 of the overstated credit see the congressional committee reports cited in the preceding section by its terms sec_6201 allows the summary_assessment of erroneous income_tax prepayment_credits where there is an overstatement of the credit for income_tax withheld at the source or of the amount_paid as estimated income_tax for purposes of applying sec_6201 the overstatement occurring by reason of the allegation of credit under sec_852 or sec_857 can be treated as an allegation of an overstated advance_payment within the meaning of sec_852 and sec_857 see also sec_1_852-4 and sec_1 unlike the credit provision in sec_31 for withholding taxes or unlike the deemed time of payment provision in sec_6513 there is no statutory connection between the sec_852 or sec_857 designation procedures and withholding or estimated_taxes without a connection a penalty for failure to pay estimated_tax would apply the regulations provide the connection by treating the deemed paid amount as an advance_payment of tax august bulletin no imposed by chapter of the code and within the prepayment categories addressed by sec_6513 see eg sec_1_852-9 since the deemed paid amount avoids the estimated_tax penalty by being treated as an advance_payment under sec_6513 which includes the prepayment categories specified in sec_6201 and sec_6513 it is appropriate to treat the advance_payment as an estimated_tax payment for purposes of sec_6201 thus even though as concluded in the preceding section the deemed payment provisions of sec_852 or sec_857 do not apply to the alleged credit the overstatement of the advance_payment credit on line of form_1040 can be summarily assessed under sec_6201 summary_assessment is the preferred remedy as it enables collection and enables protection of the service’s right to collect at the earliest time a recommendation could be made that the government bring a suit to recover an erroneous refund under sec_7405 however generally the government cannot take collection action premised on the suit until a judgement is obtained thus subjecting to delay the time when collection and protection of the government’s right to collect occurs also the deficiency procedures do not apply the claim_for_refund of the reparation credit is based on overpayment of a tax and not redetermination of a tax and a prepayment credit cannot be considered in the determination_of_a_deficiency see sec_6211 b s rep no 83d cong 2d sess at page h_rep_no 83d cong 2d sess at page a404 other matters g_c_m addresses the application of the math error provisions of sec_6213 including to form_2439 circumstances and holds that not all apparently patent errors fall into the definition of math errors however in a memorandum from the acting chief_counsel dated date it was concluded that g_c_m does not apply to claims of prepayments which in fact were not made thus g_c_m does not apply to the instant memorandum which addresses a meritless claim in a nonpayment circumstance tl-n-1004-98 addresses an assessment under sec_6201 concluding that it is an assessment of a tax and addresses the statute_of_limitations for making a sec_6201 assessment concluding that the sec_6501 periods should be applied in regard to a text statement that i ncome tax returns or claims for refund sometimes show overstated amounts for income_tax prepayment_credits for income_tax withheld at the source or for amounts paid as estimated income_tax footnote indicates that t he credits referred to are provided by sec_31 and sec_6315 while we were trying to describe an ordinary circumstance the text statement tracks the language of sec_6201 and therefore the footnote is unduly narrow as it fails to include all credits that fit within sec_6513 such as the credits provided by sec_33 sec_852 and sec_857 offer_in_compromise unenrolled_return_preparer appeal august date bulletin no cc el gl br2 icplucinski gl-810114-99 uiln ilm memorandum for southern california district_counsel from kathryn a zuba chief branch general litigation subject unenrolled poa before appeals offer_in_compromise this responds to you request for advice dated date in the above referenced case this document is not to be cited as precedent legend taxpayers year sec_1 - date a date b issues can an unenrolled_return_preparer with a valid power_of_attorney sign an appeal of a rejected offer_in_compromise oic on behalf of a taxpayer is the statute_of_limitations for collection set forth in sec_6502 suspended as a result of such an appeal conclusions an unenrolled_return_preparer is not authorized to sign an appeal of a rejected offer_in_compromise on behalf of a taxpayer however the office of appeals has made a decision to consider such appeals as pending and to allow the taxpayer to perfect the appeal during the appeal process because such an appeal is considered pending for purposes of sec_6331 the statute of statute_of_limitations under sec_6502 remains suspended during the appeal process background august bulletin no according to your request for advice the facts relevant to this inquiry are as follows the taxpayers were assessed additional income taxes for year through the taxpayers executed a form_2848 power_of_attorney poa authorizing an unenrolled_return_preparer to represent them before the service for the years at issue the unenrolled_return_preparer is not an attorney certified_public_accountant cpa enrolled_agent or an enrolled_actuary as defined in treasury circular no c f_r part see also sec_601_502 the taxpayers submitted an offer_in_compromise for the year sec_1 and on the grounds of doubt as to collectibility in a letter dated date a the service rejected the taxpayer’s offer because the amount offered was less than the service’s maximum collection potential the rejection letter contained instructions on how to protest the rejection of the offer to the office of appeals in relevant part the rejection letter provided as follows you must sign the protest stating that it is true under penalties of perjury as follows under penalties of perjury i declare that i have examined the facts stated in this protest including any accompanying documents and to the best of my knowledge and belief they are true correct and complete if your representative prepares and signs the protest for you he or she may substituted a declaration stating that he or she submitted the protest and accompanying documents and whether he or she knows personally that the facts stated in the protest and accompanying documents are true and correct a copy of the rejection letter containing the above language was also sent to the unenrolled_return_preparer in a letter dated date b the unenrolled_return_preparer appealed the rejection of the taxpayers’ offer_in_compromise the appeal was not signed by the taxpayersdollar_figure please note that in addition to the appeal not being signed by the taxpayer it also included years for which the unenrolled_return_preparer did not have a valid power_of_attorney august bulletin no the local office of appeals is inclined to return the taxpayers’ appeal and to request that the appeal be resubmitted by the taxpayers or a person authorized to represent the taxpayers before the office of appeals the office of appeals believes that an offer signed by an unenrolled_return_preparer or another person not authorized to practice before the office of appeals is invalid and thus that the statute_of_limitations on collection is not suspended during the time such an appeal is pending with the office of appeals law analysis issue treasury_department circular no codified in c f_r part sets forth rules governing the practice of taxpayers’ representatives before the internal_revenue_service service only certain individuals are authorized to practice before the service c f_r these are attorneys certified public accountants cpa enrolled agents and enrolled actuariesdollar_figure id an unenrolled_return_preparer is any individual not otherwise eligible to practice before the service who wishes to exercise the privilege of limited practice before the service see revproc_81_38 c f_r part section the acts which an unenrolled_return_preparer may perform under a power_of_attorney are limited to representation of a taxpayer before revenue agents and examining officers of the examination_division in the offices of district_director with respect to the tax_liability of the taxpayer for the taxable_year or period covered by a return prepared by the unenrolled_return_preparer c f_r sec_601_502 c f_r c viii see also internal_revenue_manual handbook hb part initially the department of treasury issued its regulations authorizing limited practice by unenrolled return preparers to relieve the burden on taxpayers who because they have not sought professional representation would otherwise have to personally appear before revenue agents to resolve disputes at the examination level and to facilitate the resolution of tax disputes at the lowest possible level see news_release a-447 date the authority of unenrolled return preparers has remained limited to practice at the examination level consequently an unenrolled_return_preparer may not represent or correspond as the taxpayer’s representative before either the collection_division the office of appeals the taxpayer_advocate or the officials in the national_office see revproc_81_38 as printed in publication rev moreover an unenrolled_return_preparer is generally prohibited from signing any documents on behalf of a taxpayer see form_2848 power_of_attorney and declaration of representative these include but are not limited to waivers of the statutory period of limitations on assessment or collection and closing agreements with respect to a tax_liability or specific matter revproc_81_38 enrolled actuaries are authorized to practice before the service with respect to only certain issues see c f_r d august bulletin no an unenrolled_return_preparer therefore may not execute an offer_in_compromise on behalf of a taxpayer or represent the taxpayer before the collection_division of the service likewise he may not represent or correspond as the taxpayer’s representative before the office of appeals thus while an unenrolled_return_preparer with a valid power_of_attorney may attend appeals conferences with the taxpayer as a witness or to help explain how a return was prepared he may not advocate or sign any documents on behalf of a taxpayer this includes an appeal of a rejected offer_in_compromise while the service’s current procedures governing appeals of rejected offers in compromise require the taxpayer or a recognized representative to sign an appeal of a rejected offer_in_compromise we have been informed by the office of appeals that it is the appeal’s administrative policy to consider an appeal even if the signature requirement has not been metdollar_figure in other words if an appeal is filed on behalf of a taxpayer by an individual with a valid power_of_attorney ie an individual whom the taxpayer designated to act as an attorney-in-fact on the taxpayer’s behalf the office of appeals will consider such an appeal and will allow the taxpayer to cure the defect during the appeal process once the taxpayer cures the defect by signing the appeal the appeal will be considered on its merits by the office of appeals issue while the service prescribes the mode for filing an appal of a rejected offer_in_compromise the statute prescribes the time frame during which an appeal must be filed in order for the statute_of_limitations on collection to be suspended by operation of sec_6331 the statute_of_limitations on collection is suspended during the period the offer_in_compromise is pending with the service and if such offer is rejected for days thereafter the period continues to be suspended if an appeal of a rejection of the offer is filed within days from the date of the rejection sec_6331 thus while the office of appeals may consider a taxpayer’s appeal of a rejected offer_in_compromise even if such appeal is filed outside of the 30-day period prescribed by the statute the statute_of_limitations on collection is not suspended unless the appeal was filed within days of the rejection of the offer in the present case the letter rejecting the taxpayers’ proposed offer_in_compromise is dated date a the appeal filed on the taxpayers’ behalf by the unenrolled_return_preparer is dated date b accordingly the collection_period is not suspended and the service may levy on the taxpayers’ assets to collect the unpaid taxes furthermore since the taxpayer sec_21 it is evident from your inquiry that this policy has not been adequately communicated to the appeals officers in the field offices accordingly we will work with the national_office of appeals on revising the internal_revenue_manual and other necessary documents to clearly provide when an appeal is considered pending for purposes of sec_6331 august bulletin no did not file an appeal within the prescribed time period the office of appeals is not required to consider the taxpayers’ appeal hazards other considerations portion redacted thus even if the appeal of the rejected offer_in_compromise was timely under the statute the collection_period would not be suspended with respect to the years not covered by the power_of_attorney in conclusion we recommend that form_2848 form_656 and the applicable internal_revenue_manual provisions be revised to clearly provide the limited scope of the authority of an unenrolled_return_preparer in addition service personnel and taxpayers should be advised of the taxpayers’ right to be represented and of the limits of that representation and that those rights and limits must be respected both by the taxpayers and the service this advice was coordinated with the office of the associate chief_counsel general legal services
